One North Central Avenue§Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk (504) 582-4195 David P. Joint (504) 582-4203 William L. Collier (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports Fourth-Quarter and Year Ended December 31, 2008 Results § Fourth-quarter 2008 net loss was $13.9 billion, $36.78 per share, compared with net income of $414 million, $1.05 per share, for fourth-quarter 2007.After adjusting for special items totaling $14.0 billion, $36.84 per share, fourth-quarter 2008 adjusted net income totaled $23 million, $0.06 per share (see page § During fourth-quarter 2008, FCX completed a review of the carrying values of its inventories (including mill and leach stockpiles), long-lived assets and goodwill and recorded after-tax charges totaling $13.1 billion, $34.51 per share, primarily to reduce the carrying value of inventories (including mill and leach stockpiles), long-lived assets and goodwill related to the March 2007 acquisition of Phelps Dodge. § Consolidated 2008 sales from mines totaled 1.2 billion pounds of copper, 462 thousand ounces of gold and 12 million pounds of molybdenum for the fourth quarter and 4.1 billion pounds of copper, 1.3 million ounces of gold and 71 million pounds of molybdenum for the year. § In response to weak global economic conditions and a sharp decline in copper and molybdenum prices during fourth-quarter 2008, FCX announced a series of actions and revisions to operating plans in December 2008 to reduce costs and capital expenditures, and suspended its common dividend.FCX is announcing today further revisions to its operating plans principally affecting its North America operations to improve its operating cost profile. § The revised operating plans result in lower copper and molybdenum sales than previously reported estimates.Copper sales are expected to approximate 3.9 billion pounds in 2009 and 3.8 billion pounds in 2010 (9 percent and 17 percent lower than the October 2008 estimates).Molybdenum sales are expected to approximate 60 million pounds in 2009 and 60 million pounds in 2010 (25 percent and 40 percent lower than the October 2008 estimates).Gold sales are not impacted by the revised plans and are expected to approximate 2.2 million ounces in both 2009 and § Consolidated unit net cash costs (net of by-product credits) averaged $1.04 per pound for fourth-quarter 2008 and $1.16 per pound for the year ended December 31, 2008.Based on the revised operating plans and assuming average prices of $800 per ounce for gold and $9 per pound for molybdenum, consolidated unit net cash costs are estimated to average $0.71 per pound for the year 2009. § Operating cash flows totaled $201 million for fourth-quarter 2008 and $3.4 billion for the year 2008.The operating cash flows for the year 2008 are net of $1.2 billion in working capital uses.Using estimated sales volumes for 2009 and assuming 2009 average prices of $1.50 per pound for copper, $800 per ounce for gold and $9 per pound for molybdenum, operating cash flows in 2009 would approximate $1.0 billion, net of $0.6 billion in working capital requirements. § Capital expenditures totaled $779 million for fourth-quarter 2008 and $2.7 billion for the year 2008.FCX currently expects capital expenditures to approximate $1.3 billion for 2009.Projected 2009 capital expenditures include sustaining capital of $0.6 billion and $0.7 billion in investments in the Tenke Fungurume greenfield project in Africa and underground development projects in Indonesia.Capital spending plans will continue to be reviewed and revised as market conditions warrant. § Total debt approximated $7.4 billion and consolidated cash was $872 million at December 31, 2008. § FCX’s preliminary estimate of consolidated recoverable reserves as of December 31, 2008, totaled 102.0 billion pounds of copper, 40.0 million ounces of gold and 2.48 billion pounds of molybdenum.Estimated recoverable reserves include 3.9 billion pounds of copper in mill and leach stockpiles.Reserve additions of 12.8 billion pounds of copper and 0.51 billion pounds of molybdenum replaced over 300 percent of 2008 copper production and 700 percent of 2008 molybdenum production. 1 PHOENIX, AZ, January 26, 2009 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported a fourth-quarter 2008 net loss applicable to common stock of $13.9 billion, $36.78 per share, compared with net income of $414 million, $1.05 per share, for the fourth quarter of 2007.For the year ended December 31, 2008, FCX reported a net loss of $11.3 billion, $29.72 per share, compared with net income of $2.8 billion, $7.50 per share, in 2007.The results for the year ended December 31, 2007, include the operations of Phelps Dodge beginning March 20, 2007. James R. Moffett, Chairman of the Board, and Richard C. Adkerson, President and Chief Executive Officer, said, “We are taking decisive actions to respond to the currently weak global economic conditions so that our company is positioned to operate on a lean, efficient and low-cost basis while preserving our valuable resources and growth opportunities for the future.We have a portfolio of assets and an experienced team which enable us to operate effectively during varying market conditions.Our long-lived reserves, leading market positions in copper and in molybdenum, significant gold production, and attractive growth opportunities in an industry where supply growth has been constrained will enable us to benefit as the world’s economies improve.Our Grasberg mine with its significant production of high-grade copper and gold ore provides the foundation for sustaining our assets for future success.” SUMMARY FINANCIAL AND OPERATING DATA Years Ended Fourth Quarter December 31, 2008 2007 2008 2007a Financial Data (in millions, except per share amounts) Revenues $2,067 b,c $4,184 b,c,d $17,796 b,c $16,939 b,c,d Operating (loss) income $(18,292 )c $1,152 c $(12,710 )c $6,555 c (Loss) income from continuing operations applicable to common stocke $(13,933 )c,g $423 c,g $(11,341 )c,g $2,734 c,g Net (loss) income applicable to common stocke $(13,933 )c,g $414 c,g $(11,341 )c,g $2,769 c,g Diluted net (loss) income per share of common stock: Continuing operations $(36.78 )c,g $1.07 c,g $(29.72 )c,g $7.41 c,g Discontinued operations - (0.02 ) - 0.09 Diluted net (loss) income per share of common stock $(36.78 )c,g $1.05 c,g $(29.72 )c,g $7.50 c,g Diluted average common shares outstanding 379 409 382 397 Operating cash flows $201 f $1,298 f $3,370 f $6,225 f Capital expenditures $779 $617 $2,708 $1,755 Operating Data – Sales from Mines Copper (millions of recoverable pounds) FCX’s consolidated share 1,197 878 4,066 3,357 Average realized price per pound $1.55 $3.20 d $2.69 $3.29 d Gold (thousands of recoverable ounces) FCX’s consolidated share 462 161 1,314 2,298 Average realized price per ounce $818 $797 $861 $682 Molybdenum (millions of recoverable pounds) FCX’s consolidated share 12 19 71 52 Average realized price per pound $24.55 $27.84 $30.55 $26.81 a. Includes Phelps Dodge results beginning March 20, b. Includes impacts of adjustments to provisionally priced concentrate and cathode sales recognized in prior periods (see discussion on page 14).Adjustments are quantified in note g on the following page. c. Includes charges totaling $43 million ($28 million to net loss or $0.08 per share) in fourth-quarter 2008, $34 million ($21 million to net income or $0.05 per share) in fourth-quarter 2007, $78 million ($52 million to net loss or $0.14 per share) for the full-year 2008 and $30 million ($18 million to net income or $0.05 per share) for the 2 full-year 2007 for unrealized losses on copper derivative contracts entered into with FCX’s U.S. copper rod customers, which will allow FCX to receive market prices in the month of shipment while the customer pays the fixed price they requested. d. Includes credits for noncash mark-to-market accounting adjustments on the 2007 copper price protection program, which increased average realized copper prices by $0.04 per pound in fourth-quarter 2007, and charges, which decreased average realized copper prices by $0.05 per pound for the full-year 2007.FCX paid $598 million upon settlement of these contracts in January 2008.FCX does not currently intend to enter into similar hedging programs in the future.Credits (charges) are quantified in footnote g below. e. After preferred dividends and losses on induced conversions. f. Includes working capital sources (uses) of $384 million in fourth-quarter 2008, $406 million in fourth-quarter 2007, $(1.2) billion for the full-year 2008 and $1.0 billion for the full-year g. Special items resulting in increases (decreases) to financial results for the 2008 and 2007 periods are included in the following tables (in millions, except per share amounts): Fourth Quarter 2008 Fourth Quarter 2007 Pre-tax After-tax Per Share Pre-tax After-tax Per Share Net (loss) income applicable to common stock N/A $(13,933 ) $(36.78 ) N/A $414 $1.05 Special items: Asset impairments, excluding goodwill(1) $(10,863 ) $(6,616 ) $(17.47 ) $- $- $- Goodwill impairment(1) (5,987 ) (5,987 ) (15.81 ) - - - Lower of cost or market (LCM) inventory adjustments(1) (760 ) (466 ) (1.23 ) - - - Restructuring costs and other (111 ) (67 ) (0.18 ) - - - Reduction of performance-related benefits 126 74 0.20 - - - Adjustments to prior period copper sales (745 ) (343 ) (0.91 ) (257 ) (119 ) (0.29 ) Deferred tax asset valuation N/A (359 ) (0.95 ) - - - Copper price protection program - - - 37 23 0.06 Losses on early extinguishment of debt - - - (2 ) (2 ) - Losses on induced conversion of preferred stock(2) N/A (22 ) (0.06 ) - - - Purchase accounting impacts to: (3) Operating income (248 ) (154 ) (0.41 ) (232 ) (143 ) (0.35 ) Non-operating income (24 ) (16 ) (0.04 ) (3 ) - - Total special items $(18,612 ) $(13,956 ) $(36.84 ) $(457 ) $(241 ) $(0.59 ) Adjusted net income N/A $23 $0.06 N/A $655 $1.60 Year Ended December 31, 2008 Year Ended December 31, 2007 Pre-tax After-tax Per Share Pre-tax After-tax Per Share Net (loss) income applicable to common stock N/A $(11,341 ) $(29.72 ) N/A $2,769 $7.50 Special items: Asset impairments, excluding goodwill(1) $(10,867 ) $(6,618 ) $(17.34 ) $- $- $- Goodwill impairment(1) (5,987 ) (5,987 ) (15.69 ) - - - LCMinventory adjustments(1) (782 ) (479 ) (1.26 ) - - - Restructuring costs and other (111 ) (67 ) (0.18 ) - - - Reduction of performance-related benefits 33 20 0.05 - - - Adjustments to prior period copper sales 268 114 0.30 (42 ) (18 ) (0.05 ) Deferred tax asset valuation N/A (359 ) (0.94 ) - - - Copper price protection program - - - (175 ) (106 ) (0.27 ) Losses on early extinguishment of debt (6 ) (5 ) (0.01 ) (173 ) (132 ) (0.33 ) Losses on induced conversion of preferred stock(2) N/A (22 ) (0.06 ) - - - Gains on sales of assets 13 8 0.02 85 52 0.13 Purchase accounting impacts to: (3) Operating income (1,009 ) (622 ) (1.63 ) (1,256 ) (785 ) (1.98 ) Non-operating income (93 ) (57 ) (0.15 ) (8 ) (8 ) (0.02 ) Total special items $(18,541 ) $(14,074 ) $(36.88 ) $(1,569 ) $(997 ) $(2.51 ) Adjusted net income N/A $2,733 $7.16 N/A $3,766 $9.48 3 (1) FCX’s impairment evaluations and LCM inventory adjustments at December 31, 2008, were based on price assumptions reflecting prevailing copper futures prices approximating $1.40 to $1.50 per pound for three years and a long-term average price of $1.60 per pound.Molybdenum prices were assumed to average $8.00 per pound.See discussion of the impairments and LCM inventory adjustments beginning on page 13. (2) Reflects privately negotiated transactions to induce conversion of approximately 0.3 million shares of FCX’s 5½% Convertible Perpetual Preferred Stock with a liquidation preference of $268 million into 5.8 million shares of FCX common stock.To induce conversion of these shares, FCX issued an additional aggregate 1.0 million shares of common stock. (3) For additional information regarding the impacts of these adjustments to production and delivery costs and depreciation, depletion and amortization refer to the supplemental schedule, “Business Segments,” beginning on page XXVI, which is available on FCX’s web site, “www.fcx.com.” REVISED OPERATING PLANS Commodity prices declined dramatically during the fourth quarter of 2008.After averaging $3.61 per pound for the first nine months of 2008, London Metal Exchange (LME) copper prices declined to a four-year low of $1.26 per pound in December 2008 and experienced unprecedented volatility over the last few months.The LME copper price was $1.38 per pound at January 23, 2009.Molybdenum prices averaged approximately $33 per pound in the first nine months of 2008.Slowing demand for molybdenum, principally in the metallurgical sector during the fourth quarter of 2008 resulted in a sudden and sharp decline in molybdenum prices.The Metals Week Dealer Oxide price declined to a multi-year low of $8.75 per pound in November 2008 and was $9.30 per pound as of January 26, 2009. While FCX’s long-term strategy of developing its resources to their full potential remains in place, the severity of the decline in commodity prices and the present economic and credit environment limits FCX’s ability to invest in growth projects and required adjustments to its near-term plans.FCX announced a series of actions in December 2008 and is today announcing further changes to its near-term operating plans to reduce costs and enhance cash flow performance in the context of weak economic conditions and low commodity prices.FCX views the long-term outlook for its business positively, supported by limitations on supplies of copper and by the requirements for copper in the world’s economy; however, FCX is responding aggressively to the sudden downturn in the copper and molybdenum markets and the uncertain economic outlook. The following tables summarize the actual results for the year 2008 and the current estimates for the years 2009 and 2010 for sales volumes, capital expenditures and unit net cash costs compared with the October and December 2008 estimates. 2008 Estimates as of Actual October December January Results 2008 2008 2009 Consolidated 2008 sales volumes Copper (billion pounds) 4.1 4.0 4.0 N/A Gold (million ounces) 1.3 1.2 1.3 N/A Molybdenum (million pounds) 71 74 72 N/A Consolidated 2009 sales volumes Copper (billion pounds) N/A 4.3 4.1 3.9 Gold (million ounces) N/A 2.2 2.2 2.2 Molybdenum (million pounds) N/A 80 70 60 Consolidated 2010 sales volumes Copper (billion pounds) N/A 4.6 4.1 3.8 Gold (million ounces) N/A 2.2 2.2 2.2 Molybdenum (million pounds) N/A 100 70 60 Consolidated capital expenditures (in billions) 2008 $ 2.7 $ 2.7 $ 2.7 N/A 2009 N/A $ 2.3 $ 1.1 $ 1.3 2010 N/A $ 1.3 $ 1.3 $ 1.0 4 2008 2009 Estimates as of Actual December January Results 2008a 2009b Consolidated unit net cash costs per pound of copper: Site production and delivery, after adjustments $ 1.51 $ 1.26 $ 1.11 By-product credits (0.53 ) (0.52 ) (0.56 ) Treatment charges 0.15 0.13 0.14 Royalties 0.03 0.02 0.02 Unit net cash costs $ 1.16 $ 0.89 $ 0.71 a. December 2008 estimates included average price assumptions of $10 per pound for molybdenum and $750 per ounce for gold. b. Assuming average prices of $9 per pound of molybdenum and $800 per ounce for gold, each $1 per pound change in molybdenum prices would impact unit costs by $0.01 per pound and each $50 per ounce change in gold prices would impact unit costs by $0.025 per pound. The revised operating plans reflect reductions in costs associated with lower operating rates and the effects of declines on energy prices and other commodity-based input costs, and FCX’s fourth-quarter 2008 LCM inventory adjustments.In addition, FCX has initiated significant reductions in exploration, research and administrative costs and suspended its common stock dividend and share purchase program. FCX will continue to adjust its operating strategy as market conditions change. OPERATIONS Years Ended Fourth Quarter December 31, 2008 2007 2008 2007a FCX Operating Data Copper (millions of recoverable pounds) Production 1,185 926 4,030 3,884 Salesb 1,197 878 4,066 3,862 Average realized price per pound $1.55 $3.20 c $2.69 $3.22 c Site production and delivery unit costsd $1.37 $1.32 $1.51 $1.17 Unit net cash costsd $1.04 $1.08 $1.16 $0.75 Gold (thousands of recoverable ounces) Production 466 186 1,291 2,329 Salesb 462 161 1,314 2,320 Average realized price per ounce $818 $797 $861 $682 Molybdenum (millions of recoverable pounds) Production 16 17 73 70 Salesb 12 19 71 69 Average realized price per pound $24.55 $27.84 $30.55 $25.87 a. For comparative purposes, amounts reflect the combination of FCX’s historical data with Phelps Dodge pre-acquisition data for the period January 1, 2007, through March 19, 2007. b. Excludes sales of purchased metal. c. Includes increase of $0.04 per pound for fourth-quarter 2007 and reduction of $0.05 per pound for full-year 2007 for mark-to-market accounting adjustments on the 2007 copper price protection program. d. Reflects per pound weighted average site production and delivery unit costs and unit net cash costs, net of by-product credits, for all mines.For reconciliations of unit costs per pound by operating division to production and delivery costs reported in FCX’s consolidated financial statements or pro forma consolidated financial results, refer to the supplemental schedule, “Product Revenues and Production Costs,” beginning on page IX, which is available on FCX’s web site, “www.fcx.com.” 5 Fourth-quarter 2008 consolidated copper sales of 1,197 million pounds were 36 percent higher than fourth-quarter 2007 sales of 878 million pounds and slightly higher than
